Order entered April 9, 2019




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-19-00191-CR

                                  JOHN WHEELER, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 283rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F17-10261-T

                                              ORDER
        The reporter’s record in this jury trial is past due. By postcard dated February 15, 2019,

we notified court reporter Vearneas Faggett that the reporter’s record was overdue. We directed

her to file the (1) reporter’s record, (2) written verification that no hearings were recorded, or (3)

written verification that appellant has not requested the reporter’s record by March 17, 2019. To

date, the reporter’s record has not been filed and we have had no communication from Ms.

Faggett.

           We ORDER the complete reporter’s record filed BY APRIL 19, 2019. We caution

Ms. Faggett that the failure to do so will result in the Court taking whatever remedies it has

available to ensure that the appeal proceeds in a timely fashion, which may include ordering that

she not sit until the complete reporter’s record is filed.
       We DIRECT the Clerk to send copies of this order to the Honorable Lela Lawrence

Mays, Presiding Judge, 283rd Judicial District Court; Vearneas Faggett, official court reporter,

283rd Judicial District Court; and to counsel for all parties.




                                                       /s/       BILL PEDERSEN, III
                                                                 JUSTICE